Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 1 of 14 PageID #: 1293



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                         JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


      PLAINTIFF JOE ANDREW SALAZAR’S REPLY TO DEFENDANTS AND
         INTERVENORS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 2 of 14 PageID #: 1294




                                TABLE OF CONTENTS

I.     Terms in Dispute…………………………………………………………………………1

      A.    Term No. 1: “a microprocessor for generating a plurality of control signals used to
            operate said system...” ……………………………………………………………1

      B.    Term Nos. 2 and 13: “a selector controlled by said microprocessor…”;
            “selector”………………………………………………………………………….3

      C.    Term No. 3: “a communication protocol” ………………………………………..4

      D.    Term No. 5: “a plurality of reprogrammable communication protocols”…...……4

      E.    Term No. 7: “such that the memory space required to store said parameters is
            smaller than the memory space required to store said command code sets”…..…5

      F.    Term No. 11: “a desired command code set”…………………………………….6

      G.    Term No. 12: “a microprocessor for generating . . ., said microprocessor creating .
            . ., a plurality of parameter sets retrieved by said microprocessor . . ., said
            microprocessor generating . . .” ……………………………………………….…6

      H.    Term Nos. 14 and 19: “said microprocessor generating a communication protocol
            in response to said user selection” and “said communication protocols” ……..…8

      I.    Term No. 15: “an infra-red frequency transceiver...”………………………….…9

      J.    Term No. 16: “a radio frequency transceiver…”…………………………………9

      K.    Term No. 17: “a sound and data coupling device adapted to receive sound as data
            signals” ………………………………………………..……….……………..…10

      L.    Term No. 18: “configured to”………………………………………….………..10

II.   Conclusion………………………………………………………………………………10




                                             i
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 3 of 14 PageID #: 1295



                              TABLE OF AUTHORITIES

Apple, Inc. v. Motorola, Inc., 757 F.3d 1286 (Fed. Cir. 2014)……...………………………...….6

Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323 (Fed. Cir. 2008)…………………………..10

Freeny v. Fossil Grp., Inc., 2019 WL 2078783 (E.D. Tex. May 10, 2019) …………………...6, 7

In re Varma, 816 F.3d 1352 (Fed. Cir. 2016) ……………………….……………………………7

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) ……………………….…………...2, 4, 8

Versa Corp. v. Ag-Bag Int'l Ltd., 392 F.3d 1325 (Fed. Cir. 2004)……………………………..2, 3

Wi-LAN Inc. v. Alcatel-Lucent USA Inc., 2012 WL 12894472 (E.D. Tex. May 16, 2012) ……... 2




                                           ii
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 4 of 14 PageID #: 1296



       In their Responsive Claim Construction Brief (Dkt. 102, “Response”), Defendants and

Intervenors (collectively, “Defendants”) attempt to reargue several issues that were already settled

in the HTC Corp. case and/or rewrite the claims by importing limitations from embodiments in the

specification and/or arbitrarily adding claim limitations in an effort to narrow the scope of the

claims to evade infringement.      Further, Defendants’ claim that Plaintiff’s objection to the

deficiency of Defendants’ P.R. 3-3 disclosures on the issue of indefiniteness is untimely is without

merit. Plaintiff was only put on notice of Defendants’ bases for their claims of indefiniteness in

their Response, and they failed to properly disclose their positions as required by P.R. 3-3 and P.R.

4-1. Plaintiff was indeed prejudiced because he did not have the opportunity to be put on fair

notice of Defendants’ indefiniteness positions when preparing his Opening Brief, and Defendants

have no authority to support their claim of waiver. As detailed below, the intrinsic record does not

support Defendants’ positions, and the Court should not depart from its previous constructions or

the ordinary meaning of the claim terms.

I.     Terms in Dispute

       A.      Term No. 1: “a microprocessor for generating a plurality of control signals
               used to operate said system...”

       Defendants’ argument regarding “generating” 1 is without merit and was already properly

decided by this Court in the HTC Corp. case. As the Court recognized in the HTC Corp. case, the

purpose of the invention is “to facilitate communication with different third-party external

devices” and that “nowhere does the specification teach the creation of new ‘rules’ for

communicating, which would defeat the purpose of the invention.” Dkt. 97-10 at 9. Indeed, the



1
 For the same reasons as addressed here and in Plaintiff’s Opening Brief, Plaintiff also asserts that
the claim terms “generating,” creating,” “recreating” and other similar variations Defendants
propose constructions for (Term Nos. 8, 9, and 10) are readily understandable by a POSITA and
do not require construction.


                                                 1
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 5 of 14 PageID #: 1297



patent specification is clear that communication protocols and command code sets are brought into

existence by a manufacturer—not by the claimed microprocessor: “[t]ypically, each manufacturer

of one of these devices such as TV sets, VCR sets ... employs a specific communication protocol

that includes a command code set for performing various functions to remotely control the device.”

‘467 patent at 7:40-46; 7:37-39 (“…configured to utilize several communication protocols

employed by various manufacturers or various models of the same brand.”). 2 Given that the

purpose of the invention is to communicate with third party external devices, it would be illogical

for the claim to require the microprocessor be capable of inventing new control signals unknown

by (and unusable by) third-party external devices.

       With respect to the term “plurality,” Defendants’ reliance on Dayco Products, Inc. v. Total

Containment, Inc. for their conclusory position that “the plain meaning of “plurality” 3 is two or

more” is unavailing and ignores the context of the patent. See Phillips v. AWH Corp., 415 F.3d

1303, 1312-13 (Fed. Cir. 2005). In Versa Corp. v. Ag-Bag Int’ll Ltd., the Federal Circuit explained

that in Dayco the court “recognized that, in context, the plural can describe a universe ranging

from one to some higher number, rather than requiring more than one item.” 392 F.3d 1325,

1330–31 (Fed. Cir. 2004) (emphasis added); Wi-LAN Inc. v. Alcatel-Lucent USA Inc., 2012 WL

12894472, at *8 (E.D. Tex. May 16, 2012). As addressed in connection with Defendants’

arguments relating to “generating” above (and as stated by this Court in the HTC Corp. case), the

purpose of the invention is to facilitate communication with different third-party external devices.




2
  Intervenor HTC Corp. conceded this point in the HTC case. See Salazar v. HTC Corp., 2:16-cv-
01096-JRG, Dkt. 112 at 4.
3
  Defendants also separately attempt to construe a subset of this claim term: “a plurality of control
signals” (Term No. 4). For the reasons addressed here and in his Opening Brief, Plaintiff submits
that this term does not require construction.


                                                 2
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 6 of 14 PageID #: 1298



The ‘467 patent specification also explains how command code sets are used to communicate with

external devices:


       Typically, each manufacturer of one of these devices such as TV sets, VCR sets,
       CD players and Cable boxes, employs a specific communication protocol that
       includes a command code set for performing various functions to remotely control
       the device….For example, a TV set made by manufacturer A, may require a
       command code set that includes various signals to remotely control various
       available functions such as channel up, channel down, volume up, volume down,
       mute, and power "on" and "off". This command code set may have a different
       set of signals than another command code set employed for a TV set made by
       manufacturer B. In the alternative, manufacturer A may employ different
       command code sets for its own various models of TV sets.

See ‘467 patent at 7:40-54 (emphasis added).

       The use of “plurality” as used in the ‘467 patent claims is not a quantification but rather

simply referring to a variety/various (and is used interchangeably with these terms) control signals 4

used to communicate with different third-party external devices. See, e.g., ‘467 patent at 16:42-

46 (“in operation microprocessor 30 is configured to generate signals for a variety of most popular

command code sets relating to most popular commercially available devices.”), 7:55-60, 8:52-54,

11:15-19. Additionally, in the HTC Corp. case, the Court used the term “plurality” in the broader

microprocessor limitation in its construction and thus deemed it sufficiently understandable.

Further, as discussed above, the Federal Circuit has held that a “plural can describe a universe

ranging from one to some higher number.” Versa Corp., 392 F.3d at 1330–31.

       B.      Term Nos. 2 and 13: “a selector controlled by said microprocessor…”;
               “selector”

       In their Response, Defendants fail to explain why the plain and ordinary meaning of the

term “selector” should be narrowed to “multiplexer/demultiplexer.” Defendants’ conclusory claim



4
  This is also the case with respect to the “communication protocols” that are implicated in
communications with external devices (Term No. 5).


                                                  3
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 7 of 14 PageID #: 1299



regarding the functionality of “multiplexer” and “demultiplexer” does not support narrowing the

plain language of the claim. As set out in Plaintiff’s Opening Brief, these terms do not appear

anywhere in the ‘467 patent, and the Court should reject Defendants’ attempt to impermissibly

read additional limitations into the claim terms.

       C.      Term No. 3: “a communication protocol”

       Defendants propose to add the same “set of rules” limitation HTC Corp. previously

attempted to add in the HTC Corp. case. This Court rejected this construction. As noted in

Plaintiff’s Opening Brief, the Court already addressed this limitation and held that

“‘communication protocol’ is sufficiently defined by the claim language” and that “[n]othing else

is needed.” Dkt. 97-7 at 46.

       Defendants’ argument regarding the insufficiency of a “general protocol” is irrelevant

because that is not the term being defined, and the term “general protocol” does not appear

anywhere in the ‘467 patent. Though Defendants argue that their position is “tailored to the

meaning of “a communication protocol,” they provide no artisan opinion and their reference to

extrinsic evidence by way of a dictionary should not be given any weight, because, as this Court

held in the HTC Corp. case, the claims and the intrinsic record sufficiently define the term. See

Phillips, 415 F.3d at 1312-13.

       D.      Term No. 5: “a plurality of reprogrammable communication protocols”

       The Court previously construed the broader “microprocessor limitation” clause and

rejected Defendants’ indefiniteness argument, and Defendants provide no evidence that a POSITA

would not understand this claim term. 5 Additionally, Defendants’ alternative construction that




5
  Defendants’ reference to Plaintiff’s proposed construction in an IPR petition response is
immaterial because, as Plaintiff argues above and the Court already found in the HTC Corp. case,


                                                    4
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 8 of 14 PageID #: 1300



attempts to redefine plurality as two or more should be rejected because, for the same reasons

discussed above with respect to Term No. 1, a POSITA would understand that “plurality” as used

in the ‘467 patent claims is not a quantification but rather a reference to a variety/various

communication protocols.

        E.      Term No. 7: “such that the memory space required to store said parameters
                is smaller than the memory space required to store said command code sets”

        Defendants provide no expert testimony to support their allegation that “those skilled in

the art would be unable to determine the scope of the invention because the claim fails to inform

a skilled artisan of the components that need to be prepared in terms of memory space usage.” As

noted in Plaintiff’s Opening Brief, this Court previously construed this term and did not find it

indefinite.

        Further, in addressing the parties’ dispute over the term “parameter sets” in the HTC Corp.

case, this Court understood that the ‘467 patent used the term “parameter sets” as interchangeable

with “parameters.” See Dkt. 97-7 at 46-49 (“Overall, the Court finds the patent does not provide

any specific meaning to the term ‘parameter’ or ‘parameter sets,’ and the term is used

consistent with its plain and ordinary meaning”; “The specification include numerous references

to ‘parameters’ or ‘parameter sets.’”) (emphasis added). The specification includes several

references to parameters and supports this understanding:

              In order to substantially decrease the amount of memory necessary to
              store infra-red signals, microprocessor 30 in accordance with the present
              invention, re- trieves data from a memory device, such as a RAM, ROM,
              EPROM or EEPROM, that is configured so as to store a finite set of
              parameters that may be used to recreate and generate signals
              corresponding to a desired command code set. These parameters take
              substantially less memory space than if the entire signal were to be
              stored.


communication protocols does not require construction and the term “reprogrammable” would be
readily understood by a POSITA.


                                                  5
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 9 of 14 PageID #: 1301




       Clearly, the memory space required to store “said parameters” refers to the “parameter

sets” previously referenced and Defendants’ argument that “‘said parameters’ lack antecedent

basis” is without merit.

       F.      Term No. 11: “a desired command code set”

       Defendants provide no expert testimony to support their allegation that the term is

indefinite. With respect to Defendants’ indefiniteness argument, as noted in Plaintiff’s Opening

Brief, the Court previously construed this term and did not find it indefinite.

       The article “a” means “one or more” and therefore the desired command code set means

one or more desired command code sets. See Freeny v. Fossil Grp., Inc., 2019 WL 2078783, at

*14 (E.D. Tex. May 10, 2019). As the claim recites, “said microprocessor configured to store a

plurality of parameter sets retrieved by said microprocessor so as to recreate a desired command

code set,” clearly an element of the invention is to recreate a desired command code set from

retrieved parameter sets and there is no limiting language as to any particular command code set

other than it be recreated from the retrieved parameter sets. Apple Inc. v. Motorola, Inc., 757 F.3d

1286, 1298 (Fed. Cir. 2014) (“[I]n all aspects of claim construction, the name of the game is the

claim.”); see, e.g., ‘467 patent at 7:55-8:65; 16:25-46. A POSITA would understand the plain and

ordinary meaning of this term. Defendants have not met their burden of proving this claim

indefinite by clear and convincing evidence.

       G.      Term No. 12: “a microprocessor for generating . . ., said microprocessor
               creating . . ., a plurality   of parameter sets retrieved by said
               microprocessor . . ., said microprocessor generating . . .”




                                                 6
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 10 of 14 PageID #: 1302



        As a preliminary matter, in their Response, Defendants concede that this claim term relates

 to “the capability of ‘one or more microprocessors,” 6 which directly contradicts their proposed

 construction that affirmatively states that “one or more microprocessors...must perform the

 generating...functions.” Further, Defendants argue that “at least one microprocessor” is capable

 of performing the stated functions, which is contradicted by their proposed construction, which

 demands that “each of the one or more microprocessors” (i.e. all microprocessors) must perform

 the same functions. See Dkt. 102 at 17-18 (emphasis added). Because the arguments and analysis

 in the Response do not support Defendants’ proposed construction, they should be discarded.

        In re Varma 7 is inapplicable and does not address the proposition Defendants contend it

 does. As this Court in Freeny v. Fossil Group, Inc. makes clear, where there is an open-ended

 “comprising” claim, the rule of “a” meaning “one or more” applies, and the recited [a

 microprocessor] means “one or more” [microprocessors] and the subsequent use of the definite

 articles “the” or “said” in a claim to refer back to the same claim term does not change the general

 plural rule, but simply reinvokes that non-singular meaning. 2019 WL 2078783, at *14 (E.D. Tex.

 May 10, 2019). Consequently, any one of the one or more microprocessors can be capable of

 performing any one of the recited functions in this claim term, and any individual one of the

 microprocessors (or all the microprocessors) need not be capable of performing all of the recited

 functions. Id. 8 Accordingly, the Court should reject Defendants’ proposed constructions.



 6
   Defendants concede that the indefinite article “a” in reference to the “a microprocessor” may
 mean one or more microprocessors.
 7
   It is worth noting that In re Varma was an appeal from a Patent Board decision and applied the
 broadest reasonable interpretation standard to the interpretation of the claim language, which is
 not the applicable standard at the district court. In re Varma, 816 F.3d 1352, 1359 (Fed. Cir. 2016).
 8
   As this Court concluded in Freeny, “when the claim refers to outputting ‘the request authorization
 code’ on a first signal, and outputting ‘the request authorization code’ on a second signal, that
 language means that any of the ‘one or more request authorization codes’ can be outputted on the
 first and second signals to satisfy the claim.” See Freeny, 2019 WL 2078783, at *14-15.


                                                  7
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 11 of 14 PageID #: 1303



        H.      Term Nos. 14 and 19: “said microprocessor generating a communication
                protocol in response to said user selection” and “said communication
                protocols”

        Contrary to Defendants’ position, the communication protocol referenced here does refer

 to the previously recited reprogrammable communication protocols. As this is a capability claim,

 as the Court noted in the HTC Corp. case, the first reference to the “plurality of reprogrammable

 communication protocols” (in the first paragraph of the body of the claim) is reciting the

 microprocessor’s capability to create one or more of a universe of reprogrammable communication

 protocols.   The communication protocol addressed here is a clear reference back to the

 communication protocols in the universe of communication protocols identified in the prior

 paragraph.

        This conclusion is consistent with the specification, which only speaks to one type of

 communication protocol, which are identified in the first paragraph of the body of the claim (i.e.

 the “plurality of reprogrammable communication protocols”) and are used to communicate with

 external devices. See ‘467 patent at 7:40-54. Furthermore, the last paragraph of the body of the

 claim (beginning with “an infra-red transceiver…”) recites “said communication protocols” which

 is a reference to the “a communication protocol” and confirms that this communication protocol

 is for transmitting infra-red signals to said external devices. See ‘467 patent, claim 1. Thus, the

 last paragraph of the claim confirms that the “a communication protocol” referenced here refers to

 the “plurality of reprogrammable communication protocols” employed to communicate with each

 one of said external devices referenced in the first paragraph. Phillips, 415 F.3d at 1314

 (explaining that the context of the surrounding words of the claim also must be considered in

 determining the ordinary and customary meaning of those terms). Accordingly, Defendants’

 arguments that these claim terms are indefinite and Defendants’ proposed constructions are




                                                 8
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 12 of 14 PageID #: 1304



 without merit, and these claim terms should be construed as having their plain and ordinary

 meaning.

        I.      Term No. 15: “an infra-red frequency transceiver...”

        This Court already specifically addressed and rejected Defendants’ argument in the HTC

 Corp. case. Here, Defendants make the very same argument and offer no new arguments or

 evidence to support their position. There, this Court explained that “the limitation only requires

 that the IR transceiver be capable of sending and receiving IR signals to the plurality of external

 devices—not that it be capable of transmitting and sending to each device within that plurality.”

 See Dkt. 97-10 at 6-7 (emphasis in original). The Court explained that the “specification supports

 this conclusion by noting ‘the signals can be transmitted and/or received ... to any number of

 appliances and/or apparatus capable of receiving and/or trans- mitting compatible signals.’” ‘467

 Patent at 2:17–20 (emphasis added). For those reasons and as argued in Plaintiff’s Opening Brief,

 Defendants’ proposed construction should be rejected.

        J.      Term No. 16: “a radio frequency transceiver…”

        Defendants’ proposed construction was already considered and rejected by this Court in

 the HTC Corp. case. Here, Defendants make the very same argument and offer no new arguments

 or evidence to support their position. As previously set out by this Court, “…it’s nonsensical to

 require the RF transceiver to communicate using IR communication protocols.” Dkt. 97-10

 at 7-8 (emphasis added). A POSITA reading the claims and the specification of the ‘467 Patent

 and understanding the functionalities of IR and RF transceivers would understand the claims to

 teach an IR transceiver that can send and receive signals in accordance with IR communication

 protocols and an RF transceiver that can transmit and receive signals in accordance with RF

 communication protocols. See, e.g., ‘467 Patent at 3:61-62 (“Radio and/or Infra-red transceivers




                                                 9
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 13 of 14 PageID #: 1305



 transmit and receive radio frequency and/or infra-red frequency signals”). For those reasons and

 as argued in Plaintiff’s Opening Brief, Defendants’ proposed construction should be rejected.

        K.      Term No. 17: “a sound and data coupling device adapted to receive sound as
                data signals”

        Defendants’ proposed construction is not supported by the intrinsic evidence. Defendants’

 attempt to rewrite the claim by importing limitations from embodiments in the specification and

 arbitrarily adding claim limitations in an effort to narrow the scope of the claim. Claim 6 does not

 reference “data signals” or “voice” and there is no support for limiting the scope of this claim. As

 set out in Plaintiff’s Opening Brief, Defendants’ attempt to deviate from the ordinary and

 customary meaning of these terms and phrases falls short of the presumption laid out by the Federal

 Circuit and should be rejected.

        L.      Term No. 18: “configured to”

        Consistent with the policy of the “importance of uniformity in the treatment of a given

 patent,” the Court should maintain its earlier construction of the term “configured to.” See Finisar

 Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008).

 II.    Conclusion

        For the reasons provided above, Plaintiff respectfully requests that the Court construe the

 disputed claim terms as discussed herein.




                                                 10
Case 2:20-cv-00004-JRG Document 103 Filed 07/01/20 Page 14 of 14 PageID #: 1306



        Date: July 1, 2020                           Respectfully submitted,

                                                     /s/Geoff Culbertson
                                                     Kelly Tidwell
                                                     TX Bar No. 20020580
                                                     kbt@texarkanalaw.com
                                                     Geoffrey Culbertson
                                                     TX Bar No. 24045732
                                                     gpc@texarkanalaw.com
                                                     PATTON, TIDWELL & CULBERTSON, LLP
                                                     2800 Texas Boulevard
                                                     Texarkana, Texas 75503
                                                     Telephone: 903-792-7080
                                                     Telecopier: 903-792-8233

                                                     Dariush Keyhani
                                                     District of Columbia Bar No. 1031500
                                                     Frances H. Stephenson
                                                     New York registration No. 5206495
                                                     Keyhani LLC
                                                     1050 30th Street NW
                                                     Washington, DC 20007
                                                     T. 202.748.8950
                                                     F. 202.318.8958
                                                     dkeyhani@keyhanillc.com
                                                     fstephenson@keyhanillc.com

                                                     Attorneys for Plaintiff, Joe Andrew Salazar



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

 have consented to electronic service were served with a true and correct copy of the foregoing by

 U.S. Mail, CMRRR on this 1st day of July, 2020.

                                                     /s/Geoffrey Culbertson
                                                     Geoffrey Culbertson




                                                11
